Exhibit 10.32
Management
Incentive
Plan
PLAN DOCUMENT
(GRAPHIC PACKAGING LOGO) [g26198g2619800.gif]

 



--------------------------------------------------------------------------------



 



MANAGEMENT INCENTIVE PLAN
Table of Contents

          Section #  
                                                                            Subject
  Page #  
I
  Plan Purpose   3
 
       
II
  Financial Performance   3-4
 
       
III
  Award Determination and Approval   4
 
       
IV
  Individual Performance Factors   4-5
 
       
V
  Currency   5
 
       
VI
  Participation Level and New Participants   5
 
       
VII
  Revisions to Plan   5-6
 
       
VIII
  Form and Timing of Awards   6
 
       
IX
  Employees on Leave   6
 
       
X
  Termination, Death or Disability   6-7
 
       
XI
  Other Plan Design Considerations   7-8

 



--------------------------------------------------------------------------------



 



I.   PLAN PURPOSE:       The purpose of the Management Incentive Plan (the
“Plan”) is to offer a short-term incentive award opportunity for key managers
(“Participants”) who make significant contributions to the growth and
profitability of Graphic Packaging Holding Company (together with its
subsidiaries, the “Company”) and who demonstrate the loyalty and performance
that the Company desires to encourage. The Plan is designed to emphasize
management’s commitment to financial success and to the Company’s ultimate
purpose of delivering a superior return on the investment of its shareholders.
Each “Plan Year” for the Plan is January 1st to December 31st.   II.   FINANCIAL
PERFORMANCE:       The amounts of any awards under the Plan are substantially
financially-driven and will be based in large part on the results of the Company
as a whole and/or any subsidiary, affiliate or business unit of the Company, or
a combination of these results. One or a combination of the following
performance measures will be used to measure such results:

  •   Net earnings or net income (before or after taxes)     •   Earnings per
share     •   Net sales growth     •   Net operating profit     •   Return
measures (including, but not limited to, return on assets, capital, equity or
sales)     •   Cash flow (including, but not limited to, operating cash flow,
free cash flow, and cash flow return on capital)     •   Earnings before or
after taxes, interest, depreciation and/or amortization     •   Gross or
operating margins     •   Productivity ratios     •   Share price (including,
but not limited to, growth measures and total shareholder return)     •  
Expense targets     •   Margins     •   Operating efficiency     •   Customer
satisfaction

3



--------------------------------------------------------------------------------



 



  •   Working capital targets     •   EVA® (Economic Value Added).

    Focusing on these financial results reinforces management’s essential
obligation to the shareholders to do everything possible to achieve the best
result in Company performance. It also promotes cooperation and teamwork across
the Company’s global business operations and support functions.       Each
Participant’s incentive award opportunity for any given Plan Year is based on
the specific corporate performance measures established during the annual
operating plan approval process, and approved by the Company’s Compensation and
Benefits Committee and the Board of Directors, for that Plan Year.   III.  
AWARD DETERMINATION AND APPROVAL:       The Plan is specifically designed to
create substantial incentive opportunity for the achievement of the Company’s
most important financial goals and for continued service and sustained effort
through the date of payment of any award (the “Payment Date”). After the
conclusion of a Plan Year, the President and CEO will make a recommendation to
the Compensation and Benefits Committee and Board of Directors of Graphic
Packaging Holding Company regarding the payout under the Plan. This
recommendation will be based upon the President and CEO’s assessment of the
degree to which the Company achieved the performance measures applicable to that
Plan Year and the degree to which each Participant contributed to that
achievement. The Company’s Compensation and Benefits Committee will then make a
recommendation to the full Board of Directors regarding the payout under the
Plan. The full Board of Directors must approve all payments under the Plan.  
IV.   INDIVIDUAL PERFORMANCE FACTORS:       Award opportunities (before
individual performance factors) range from 0% to 200% of an individual’s target
award. The individual performance factors can adjust a Participant’s target
award by up to 25%, either up or down. All adjustments to calculated awards
based on individual performance factors are recommended by the

4



--------------------------------------------------------------------------------



 



    President and CEO and approved by the Compensation and Benefits Committee
and the full Board of Directors.       Participants must maintain at least a
“successful” performance rating throughout a Plan Year to be eligible for
payment of an award regardless of corporate performance. Sustained performance
problems may result in permanent disqualification of participation in the Plan.

  V.   CURRENCY:

    All financial results will be stated on a U.S. dollar reporting basis for
purposes of determining actual performance against the applicable performance
measures for any given Plan Year.

VI.   PARTICIPATION LEVEL AND NEW PARTICIPANTS:       Participation level is
defined as the “target” incentive award opportunity provided to Participants
under the Plan. Each Participant’s approved participation level is determined
and communicated annually. The target incentive award opportunity is expressed
as a percentage of a Participant’s base salary actually earned during any given
Plan Year.       For Participants whose participation level changes during the
1st quarter of a Plan Year, the change will become effective retroactive to the
first day of that Plan Year. If the change occurs in the 4th quarter of a Plan
Year, it will take effect on January 1st of the following Plan Year. Changes
occurring in the 2nd or 3rd quarters of a Plan Year will result in any awards
earned being calculated on a strictly prorated basis for the number of days
assigned to each participation level during that Plan Year.       New
Participants shall have any awards earned strictly prorated by the number of
days of participation in their first Plan Year, except if hired during the 4th
Quarter. In this event, their participation will become effective the following
Plan Year.   VII.   REVISIONS TO PLAN:       Revisions to applicable performance
goals and results for any given Plan Year may be

5



--------------------------------------------------------------------------------



 



    considered to recognize circumstances beyond the control of Participants.
Such revisions will be rare in practice and only respond to extraordinary and
unforeseeable events. It is understood that revisions may adjust for positive
windfalls as well as negative shortfalls. Revisions must be approved by the
President and CEO of the Company, the Compensation and Benefits Committee of the
Board of Directors and the full Board of Directors.   VIII.   FORM AND TIMING OF
AWARDS:       All awards under the Plan will be paid in cash and in local
currency. Awards will be subject to all applicable social insurance, income tax
and other withholding requirements effective at the time of payment.      
Awards paid to Participants in hyper-inflationary countries may be monetarily
corrected to adjust for currency devaluation between the close of the plan year
and the award payment date.       All awards will be paid between January 2 and
March 15 of the calendar year following the close of each Plan Year.   IX.  
EMPLOYEES ON LEAVE:       Awards for employees on approved leave will be
prorated to exclude the time away from work. Approved leaves include: sick,
personal, family medical, and military leaves of absence.   X.   TERMINATION,
DEATH, OR DISABILITY:       Awards for a given Plan Year, if any, will be paid
only to Participants who are actually employed on the Payment Date. A
Participant whose employment terminates, whether by resignation or by discharge,
for any reason (or no reason) prior to the Payment Date shall not earn or have
any right to an award from the Plan for that Plan Year and shall not be deemed
to have earned or become vested in any such award, except for Participants
(1) who terminate employment due to death, disability, or retirement
(“retirement” for this purpose means an employee whose age on the effective date
of termination is at least 55 and whose combination of age and service on that
date is equal to or greater than 65); or (2) who are eligible for benefits under

6



--------------------------------------------------------------------------------



 



    the Graphic Packaging International, Inc. Supplemental Unemployment Benefits
Plan or the Graphic Packaging International, Inc. Executive Severance Plan, and
who sign and return (and do not revoke) a Release under that Plan (“Special
Circumstance Participants”). Under this provision, Special Circumstance
Participants may be paid a pro rata portion of any award earned based on their
date of termination, and all such prorated payments, if any, will be made at the
time and in the form received by all other Participants. Any executive who is
entitled to a payment in lieu of incentive compensation upon termination of
employment under an employment agreement shall not also be entitled to an award
under the Plan for the year in which termination takes place.   XI.   OTHER PLAN
DESIGN CONSIDERATIONS:       The Plan will be managed by each business unit
executive and administered by corporate compensation. All reported financial
results will be confirmed by the Company’s Chief Financial Officer upon
completion of the annual report of independent accountants. Communication of all
awards will be provided by the business unit’s senior management only upon
written confirmation of all required approvals.       No Participant shall have
the right to anticipate, alienate, sell, transfer, assign, pledge, or encumber
his or her right to receive any award payable under the Plan.       No
Participant shall have any lien on any assets of the Company by reason of any
award payable under the Plan.       The Company specifically reserves the right
to amend, modify, or terminate the Plan at any time for any reason. Neither the
Plan nor any award under the Plan shall create any employment contract or imply
any relationship between the Company and any Participant, other than employment
terminable by either party at will.       The terms of the Plan are governed by
the laws of the State of Georgia without regard to conflict of laws principles.

7



--------------------------------------------------------------------------------



 



    The Plan design is dynamic and is reviewed annually by executive management
and the Company’s Compensation and Benefits Committee to insure that performance
measures, their relative weighting and award parameters address the Company’s
business strategy and its annual financial objectives.       Notwithstanding any
language to the contrary elsewhere in this plan document, the President and
Chief Executive Officer reserves the right to recommend to the Compensation and
Benefits Committee and Board of Directors of Graphic Packaging Holding Company
to increase, decrease, or eliminate any and all Plan awards, including but not
limited to any individual award, if, in the exercise of his business judgment,
such modifications would be in the best interest of the Company. The Board of
Directors of Graphic Packaging Holding Company shall have absolute discretion in
determining whether or not to issue an award to any individual and in
determining the amount of each award paid.

* * * *

8